DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both clutch claw [see figures 4 & 5] and helical spring [see figure 1].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for reversing” found in claims 1 and 10 invokes 112(f) with the corresponding structure being a clutch and associated gears see page 11 lines 25-28].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 10, the claims state “said shank clutch portion” there appears to be insufficient antecedent basis for this limitation. The claim has previously set forth a fixed shank portion and a movable clutch portion but fails to recite a shank clutch portion. For examination purposes the limitation is being interpreted as referring to the fixed shank portion.
With regards to claims 3 and 12, there appears to be insufficient antecedent basis for the limitation “the clutch disengagement value”. It is further noted that correcting the antecedent basis will not overcome the indefiniteness since the claims fail to define what the metes and bounds of the clutch disengagement value is/are.
With regards to claims 4-5 and 13-14, claims 4 and 13 state “whereby the full clutch disengagement is prevented without contact of the cap and the surface underlying the cap” and claims 5 and 14 state “whereby the full clutch disengagement is prevented without contact of the cap and the surface underlying the cap” this renders the claims indefinite since there appears to be insufficient antecedent basis for the limitation “the surface” and additionally it is unclear what element the surface underlying the cap is referencing. Specifically, the claim fails to positively recite which element (i.e. clutch, fixed shank portion, movable shank portion or adjustment housing unit) is underlying the cap to know what element is associated with the surface.
With regards to claim 8, there appears to be insufficient antecedent basis for the limitation “the controlled rate of rotating” found in line 1. 
With regards to claims 8 and 17, the claims state “in the opposite direction of rotation” it is unclear what is being referred to with the term “rotation”, the claim previously recites a first direction of rotation and an opposite direction to the first direction, therefore it is unclear if the limitation is intending to refer to the opposite direction to the first direction. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as referring to the opposite direction to the first direction. 
Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Gutsche et al (US 2015/0165512) discloses a thread rolling head comprising of dog clutch sections that when in engagement allow the thread rollers (18) to have a preset spacing. As the workpiece is inserted between the thread rollers (18) threads are formed thereon until the feed motion of a shank (1) with a bearing housing reaches a stop (not shown) and a disengagement between the claws of the dog clutch occurs [see paragraph 0043].
Habegger (US 3,972,213) discloses a thread rolling head comprising of claws (8) mounted on a shank (1) and claws (16) mounted on a bearing member (2) that engage and axially disengage from one another during a thread rolling operation of a workpiece [see figures 1 & 7; col. 5 lines 37-49]. 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention of claims 1 and 10. To modify the prior art to obtain the claimed invention would require hindsight since the prior art references only disclose full disengagement between the clutches (or claws) and no motivation is provided for a partial disengagement. 
Claims 2-9 and 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725